EXHIBIT 10.1
 
AMENDMENT NO. 4 TO CREDIT AGREEMENT




This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) dated as of July 25,
2011 (the “Effective Date”), by and among CADIZ INC. and CADIZ REAL ESTATE LLC,
as borrowers (the “Borrowers”), the lenders from time to time party hereto (the
“Lenders”) and LC CAPITAL MASTER FUND, LTD., as administrative agent (“LC
Capital” or, in such capacity, the “Agent”).


RECITALS


WHEREAS,  the Borrowers entered into that certain Credit Agreement, dated as of
June 26, 2006, by and among the Borrowers, the lenders party thereto and Peloton
Partners LLP, as administrative agent (“Peloton Agent”), as amended pursuant to
that certain Amendment No. 1 to Credit Agreement dated as of September 29, 2006,
by and among the Borrowers, the lenders party thereto and Peloton Agent; as
further amended pursuant to that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Registration Rights Agreement dated as of June 4, 2009 (the
“Second Amendment” by and among the Borrowers, the lenders party thereto and LC
Capital, as administrative agent; and as further amended pursuant to that
certain Amendment No. 3 to Credit Agreement and Amendment No. 2 to Registration
Rights Agreement dated as of October 19, 2010, by and among the Borrowers, the
lenders party thereto and LC Capital, as administrative agent (and as the same
may be further amended and supplemented from time to time prior to the Effective
Date, the “Credit Agreement”);


WHEREAS, pursuant to that certain Assignment and Assumption Agreement of even
date herewith by and among LC Capital, as assignor, and Milfam II L.P., as
assignee (“Milfam”), LC Capital has agreed to assign to Milfam, and Milfam
agreed to assume, all of LC Capital’s Tranche C-2 Term Loan immediately prior to
the Effective Date (the “Assignment”);


WHEREAS, pursuant to Section 9.6 of the Credit Agreement, the consent of the
Borrowers to the Assignment is not required;


WHEREAS, the Borrowers have agreed to terminate the unutilized portion of the
Tranche C-2 Term Loan Commitment as of the Effective Date;


WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend the
Credit Agreement on the terms and conditions set forth herein; and


WHEREAS, each of the defined terms used herein shall, if not otherwise defined
in this Amendment, has the same meaning as set forth in the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereby agree as follows:


ARTICLE I
Amendments to Credit Agreement


1.01           The following definition in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety as follows:


““Tranche C-2 Term Commitment Termination Date” the earliest to occur of (a) the
date that is twelve (12) months after the Third Amendment Effective Date, (b)
the satisfaction of the Additional Capital Requirement, (c) the Fourth Amendment
Effective Date and (d) termination of the Commitments pursuant to Section 7 as a
consequence of the occurrence of an Event of Default described in clause (i) or
(ii) of paragraph (f) of Section 7 with respect to any Loan Party.”


1.02           The following definition is hereby added to Section 1.1 of the
Credit Agreement in its proper alphabetical order:


“Fourth Amendment Effective Date” July 25, 2011.


1.03           Schedule 1.1A is hereby amended and restated in its entirety by
Schedule 1.1A attached hereto as Attachment 1; provided, however, that if the
Assignment is deemed ineffective or rescinded for any reason after the Effective
Date, Schedule 1.1A shall be deemed to have been amended and restated in its
entirety by Schedule 1.1A attached hereto as Attachment 2.   


ARTICLE II
Conditions Precedent


This Amendment shall become effective as of the Effective Date upon receipt by
the Agent of counterparts of this Amendment executed by each of the Borrowers
and the Lenders.


ARTICLE III
Effect of Amendment


Except as expressly amended hereby, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms. This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement, as amended hereby.


ARTICLE IV
Counterparts


This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts, and all of said counterparts take
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Amendment signed by all of the parties shall be lodged with the
Borrowers and the Agent.


ARTICLE V
Severability


Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


ARTICLE VI
Governing Law


THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[remainder of page intentionally blank]
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Credit Agreement to be duly executed by their respective authorized
representatives as of the day and year first above written.


BORROWERS


CADIZ INC., as a Borrower




By:           /s/ Timothy J. Shaheen
Name:      Timothy J. Shaheen
Title:        Chief Financial Officer




CADIZ REAL ESTATE LLC, as a Borrower




By:           /s/ Timothy J. Shaheen
Name:      Timothy J. Shaheen
Title:        Chief Executive Officer




LENDERS


MILFAM II L.P., as a Lender


By:           Milfam LLC, as general partner




By:           /s/ Lloyd Miller, III
Name:      Lloyd Miller, III
Title:        Managing Member




LC CAPITAL MASTER FUND, LTD.,
as a Lender


By:           /s/ Steven G. Lampe
Name:      Steven G. Lampe
Title:        Managing Member of General Partner




AGENT


LC CAPITAL MASTER FUND, LTD.,
as a Administrative Agent


By:           /s/ Steven G. Lampe
Name:      Steven G. Lampe
Title:        Managing Member of General Partner
Attachment 1




SCHEDULE 1.1A:  LOAN COMMITMENTS
 


Lender
Tranche A Term Commitment
Tranche B Term Commitment
Tranche C-1 Term Commitment
Tranche C-2 Term Commitment
LC CAPITAL MASTER FUND, LTD.
c/o Lampe, Conway & Company LLC
680 Fifth Avenue, Suite 1202
New York, NY 10019
Attention:  Steven G. Lampe
Telecopy:  (212) 581-8999
with a copy to:
Manatt, Phelps & Phillips, LLP
700 12th Street NW, Suite 1100
Washington, DC 20006
Attention:  Debra Alligood White
Telecopy:  (202) 637-1516
$9,000,000.00
$23,737,500.00
$4,500,000.00
$0.00
MILFAM II L.P.
4550 Gordon Drive
Naples, FL  34102
Attention:  Robyn Tupper
Telecopy:  (239) 262-8025
with a copy to:
Andrews Kurth LLP
450 Lexington Avenue, 15th Floor
New York, NY 10017
Attention:  Paul N. Silverstein
Telecopy:  (212) 850-2929
$1,000,000.00
$2,637,500.00
$500,000.00
$2,000,000.00
AGGREGATE COMMITMENT
$10,000,000.00
$26,375,000.00
$5,000,000.00
$2,000,000.00

Attachment 2




SCHEDULE 1.1A:  LOAN COMMITMENTS
 


Lender
Tranche A Term Commitment
Tranche B Term Commitment
Tranche C-1 Term Commitment
Tranche C-2 Term Commitment
LC CAPITAL MASTER FUND, LTD.
c/o Lampe, Conway & Company LLC
680 Fifth Avenue, Suite 1202
New York, NY 10019
Attention:  Steven G. Lampe
Telecopy:  (212) 581-8999
with a copy to:
Manatt, Phelps & Phillips, LLP
700 12th Street NW, Suite 1100
Washington, DC 20006
Attention:  Debra Alligood White
Telecopy:  (202) 637-1516
$9,000,000.00
$23,737,500.00
$4,500,000.00
$1,800,000.00
MILFAM II L.P.
4550 Gordon Drive
Naples, FL  34102
Attention:  Robyn Tupper
Telecopy:  (239) 262-8025
with a copy to:
Andrews Kurth LLP
450 Lexington Avenue, 15th Floor
New York, NY 10017
Attention:  Paul N. Silverstein
Telecopy:  (212) 850-2929
$1,000,000.00
$2,637,500.00
$500,000.00
$200,000.00
AGGREGATE COMMITMENT
$10,000,000.00
$26,375,000.00
$5,000,000.00
$2,000,000.00




